Citation Nr: 0624920	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking to reopen a claim 
for service connection for diabetes mellitus based on new and 
material evidence.  No other issue was appealed. 

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2005. A transcript of that 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The RO denied the veteran's application for service 
connection for diabetes mellitus in a August 1989 rating 
decision; the veteran did not initiate a timely appeal of 
this decision.

2.  Evidence received since that August 1989 rating decision 
is cumulative of evidence previously considered, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision denying the veteran's 
service connection claim for diabetes mellitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
August 1989 rating decision to reopen a claim for service 
connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for service connection for 
diabetes mellitus in August 1989.  The veteran did not appeal 
the decision.  Therefore, the RO's decision is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R§§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.165(a) 
(2005) (amended definition of "new and material evidence" 
effective for claims filed on or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the August 1989 rating decision that 
pertains to the veteran's claim for diabetes mellitus 
consists of outpatient records from the VA Medical Center in 
Gainesville, an Agent Orange Protocol Examination, a letter 
from the veteran and duplicates of previously considered 
evidence.  

The Board finds that none of this evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a) because 
the claim still lacks competent evidence of a nexus between 
the veteran's current diabetes and his period of service from 
September 1962 to September 1964.

The VA Medical Center outpatient records indicate a current 
diagnosis of diabetes mellitus, but do not indicate the onset 
occurred earlier than the original diagnosis in 1986.  The 
Agent Orange Protocol Exam revealed that the veteran did not 
serve in Vietnam and did not handle defoliants.  This 
evidence is "new" in that it was not presented to the RO at 
the time of the August 1989 decision, but it is not material 
because it does not raise a substantial possibility of 
substantiating the veteran's claim.  Simply stated, evidence 
against this claim does not provide a basis to reopen the 
claim.

Finally, the veteran's own lay statements are cumulative of 
evidence previously considered.  The veteran refers in his 
statements and testimony to a urinalysis test of June 1964 
that tested positive for sugar and occurred during service.  
This test, which appears in the veteran's service medical 
records, was attributed to laboratory error because follow-up 
urinalysis and glucose tolerance tests were negative.  
Records of these tests were considered during the initial 
rating decision in August 1989.  That decision was final.   
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R§§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).  Evidence of that previously 
considered urinalysis result (considered by the RO when it 
initially denied this claim) is neither new nor material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  
To the extent the veteran's statements also reflect his 
personal belief that his current diabetes mellitus is related 
to service, the Board emphasizes that lay assertions of 
medical status or etiology do not constitute competent 
medical evidence, and therefore do not raise a reasonable 
possibility of substantiating the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran simply does not have the medical expertise to 
associate his current disorder to service more than 40 years 
ago.  Accordingly, the Board finds that no new and material 
evidence has been received to reopen a claim for service 
connection for diabetes mellitus.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened. 38 U.S.C.A. § § 5108.
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated July 2003, as well as 
information provided in the September 2004 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Notice 
provided to the veteran was given prior to the adjudication 
of the claim, and the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

It may be argued that the RO did not clearly ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.  However, the Board is satisfied that the VCAA 
notices otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the U.S. Court of Appeals for Veterans Claims held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought. 

Based on a review of this case, in particular the July 2003 
notice to the veteran (particularly page four of this 
notice), the Board finds no basis to remand this case to the 
RO for additional notice development under Kent.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant this claim.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  
There is no evidence of the existence of private medical 
records.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As there is no other indication or allegation that relevant 
evidence remains outstanding that could be obtained, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  A remand of this case would serve no 
constructive purpose.

In this regard, the Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in Section 5108 of this title."  
38 U.S.C.A. § 5103A(f).
ORDER

As new and material evidence to reopen the claim for diabetes 
mellitus has not been presented, the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


